Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150098516) in view of Lee (US 20140098689), and further in view of Rahman (US 20160323022).
With respect to independent claims:
Regarding claims 1/9/11, Wang teaches A method for reporting, by a user equipment (UE), ... in a wireless communication system ([0069 and Fig.1, step 103], UE reports “a precoding matrix indicator PMI to the base station.”), the method comprising: 
receiving, from a base station, a channel state information reference signal (CSI-RS) on multi-antenna ports ([Fig.1, step 101], UE receives “a reference signal sent by a base station.” And [0037], “the reference signal sent by the base station may include a channel state information reference signal (channel state information Reference Signal, CSI RS).”); and 
reporting ... to the base station ([Fig.1, step 103], report a PMI to a BS), wherein: 
the report comprises ... second information for selecting one precoding matrix from the codebook ([0070 and Fig.1, step 103], “PMI is used to indicate the selected precoding matrix in the precoding matrix set or the codebook.”), 
the codebook comprises a plurality of precoding matrices ([0038], “a precoding matrix from a codebook, where a precoding matrix W included in the codebook.” And [0071], “the PMI directly indicates the precoding matrix W. For example, if there are a total of 16 different precoding matrices, PMI=0, . . . , 15 may be used to respectively indicate precoding matrices W whose labels are 0, 1, . . . , 15.” In other words, there might be 16 matrices in the codebook.), each generated ([0083], “The precoding matrix has a structure of W=W1W2, where W1 is a block diagonal matrix in which each block matrix on a diagonal line is Xi=Ai                         
                            ⊗
                        
                    Bi ... where the matrix Ai or the matrix Bi effectively supports channel state information quantization in a horizontal direction or a vertical direction, respectively.” In other words, the W is generated from W1 and W2, wherein the W1 is generated based on matrix Ai and matrix Bi.) based on a first matrix for a first-dimensional antenna port ([0083], matrix Ai may be for “horizontal direction.”) and a second matrix for a second-dimensional antenna port ([0083], matrix Bi may be for “vertical direction.”). 
However, Wang does not specifically disclose reporting CSI to the base station, wherein: the CSI comprises first information related to a codebook ... and the first matrix is determined based on a first-dimensional related index of each of the plurality of precoding matrices, the second matrix is determined based on a second-dimensional related index of each of the plurality of precoding matrices.
In an analogous art, Lee discloses reporting CSI to the base station ([0194], “A WTRU may measure and/or report CSI ... The CSI may include a PMI ... a component precoder indicator (CPI), and/or the like.”), wherein: 
the CSI ([0201], “The CPI may be reported with the PMI and/or the CQI in the same subframe if PUCCH (e.g., format 3) is used for the CSI reporting.” ) comprises first information ([0201], CPI) related to a codebook ([0135], “The composite codebook Vc for a two-dimensional antenna configuration may be defined as a function of two components codebooks.” And [0195], “The composite precoder V for two-dimensional antenna configuration may be defined as a function of two component precoders, such as vertical precoder Vv and horizontal precoder Vh ...  the composite precoder may be defined as Vc(ih,iv)=Vh(ih)                        
                             
                            ⊗
                        
                    Vv(iv).” [0196], “The precoding matrix index ih for the horizontal component codebook Vh may be referred to as h-PMI. The precoding matrix index iv for the horizontal component codebook Vh may be referred to as v-PMI. The composite precoder Vc may be identified with two indexes ih and iv. And [0201], “A CPI may be reported with h-PMI and/or v-PMI.” In other words, the CPI includes h-PMI and v-PMI, and structure of a composite codebook Vc depends on the h-PMI and v-PMI.), and second information for selecting one precoding matrix from the codebook ([0101], “The PMI may be calculated by selecting a precoding matrix in the predefined codebook.”) ... and 
the first matrix is determined based on a first-dimensional related index of each of the plurality of precoding matrices ([0195], “the composite precoder may be c(ih,iv)=Vh(ih)                        
                            ⊗
                        
                    Vv(iv), where ih may be the precoding matrix index for the horizontal component codebook Vh.”), the second matrix is determined based on a second-dimensional related index of each of the plurality of precoding matrices ([0195], “iv may be the precoding matrix index for the vertical component codebook Vv.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wang to specify dimensional related index as taught by Lee. The motivation/suggestion would have been because there is a need to compute composite precoder. 
However, the combination of Wang and Lee does not teach a pair of first-dimensional related index and second-dimensional related index of the selected precoding matrix comprises one of (x,y), (x+1,y), (x,y+1), and (x+1,y+1), and the x and y are integers other than a negative number.
In an analogous art, Rahman teaches a pair of first-dimensional related index and second-dimensional related index of the selected precoding matrix comprises one of (x,y), (x+1,y), (x,y+1), and (x+1,y+1), and the x and y are integers other than a negative number ([0172 and Fig.12], “The first group comprises beams corresponding to beam grids (h,v)=(0,0), (1,0), (0,1), and (1,1).”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wang to specify a pair of dimensional related index as taught by Rahman. The motivation/suggestion would have been because there is a need to illustrate a pattern of group of beams. 

With respect to dependent claims:
Regarding claim 2, Lee teaches wherein values of the first-dimensional related index ([0196], h-PMI) and second-dimensional related index ([0196], v-PMI) of each of the plurality of precoding matrices are determined based on the first information ([0201], “and structure of a composite codebook Vc depends on the h-PMI and v-PMI. And h-PMI and v-PMI may be included in the CPI.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wang to specify dimensional related index as taught by Lee. The motivation/suggestion would have been because there is a need to compute composite precoder. 
Regarding claim 3/10, Lee teaches wherein a spacing between two consecutive precoding matrices, of the plurality of precoding matrices, is 2 in a first- dimensional direction ([0152], horizontal codebook Vh includes precoding matrix for antenna ports in the horizontal direction. [0184], antenna spacing between two adjacent antenna ports.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Lee and Rahman, and further in view of Kim (English translated version of WO2014196822 or US 20160006495).
Regarding claim 4, Kim teaches wherein a factor for adjusting a phase between a first polarization antenna port and a second polarization antenna port in a cross-polarization antenna is determined based on the second information, and 
wherein in the factor is 1 ([157], “In Equation 14, W2 has a form in which two Y vectors are vertically concatenated, and the horizontal ( Phase rotation between a horizontal beam group and a vertical beam group rotation). Values of 1, -1, j, and –j are usually referred to as co-phasor factors..”), exp(jπ/2), exp(j2π/2) or exp(j3π/2).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wang to specify adjusting phase as taught by Kim. The motivation/suggestion would have been because there is a need to “compensate for phase rotation.”  
	
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Rahman, and further in view of Jongren (US 20170250743).
Regarding claim 5, Jongren teaches receiving, via a radio resource control (RRC) message ([0104], “The parameters of the parameter-based codebook are signaled to the UE 120. The signaling may be conducted by, e.g., a RRC message.”), a number of antenna ports having identical polarization in a first dimension, a number of antenna ports having identical polarization in a second dimension, an oversampling factor used in the first dimension, and an oversampling factor used in the second dimension ([0064], “the precoder parameters specify at least one of the following parameter combinations: [0065] the number Nh of antenna ports in the first dimension and the number Nv of antenna ports in the second dimension, [0066] a number Mh of beams available in the first dimension and a number My of beams available in the second dimension, and [0067] an oversampling factor Qh in the first dimension; and an oversampling factor Qv in the second dimension.”).

Regarding claim 6, Jongren teaches wherein the number of precoding matrices that make up the plurality of precoding matrices is determined by a number of antenna ports having identical polarization in a first dimension, a number of antenna ports having identical polarization in a second dimension, an oversampling factor used in the first dimension and an oversampling factor used in the second dimension ([0061-0067]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wang to specify precoder parameter as taught by Jongren. The motivation/suggestion would have been because there is a need to construct codebook. 

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Rahman, and further in view of Kunil (WO 2015016512).
Regarding claims 7/8, Kunil teaches wherein the first matrix comprises one or more columns selected from a discrete Fourier transform (DFT) matrix generated by the following equation:
wherein Nh is a number of antenna ports having identical polarization in a first dimension and Qh is an oversampling factor used in the first dimension ([112-115], equation 5).


Response to Arguments
Applicant filed an IDS on 03/25/2021, with respect to claims 1-11 has been fully considered. Previous Notice of Allowance has been withdrawn in view of document included in the IDS. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/      Examiner, Art Unit 2411